Citation Nr: 1115087	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for cancer of the parotid gland (claimed as salivary gland condition).

2.  Entitlement to service connection for skin cancer.    

3.  Entitlement to service connection for a bilateral foot disability to include as secondary to cancer of the parotid gland or skin.

4.  Entitlement to service connection for a bilateral knee disability to include as secondary to cancer of the parotid gland or skin.

5.  Entitlement to service connection for deformity tumors to include as secondary to cancer of the parotid gland or skin.

6.  Entitlement to service connection for scarring to include as secondary to cancer of the parotid gland or skin.

7.  Entitlement to service connection for nerve damage to include as secondary to cancer of the parotid gland or skin.

8.  Entitlement to service connection for a throat disability to include as secondary to cancer of the parotid gland or skin.

9.  Entitlement to service connection for a disability affecting the voice to include as secondary to cancer of the parotid gland or skin.

10.  Entitlement to service connection for a disability of the teeth to include as secondary to cancer of the parotid gland or skin.

11.  Entitlement to service connection for a disability manifested by joint pain to include as secondary to cancer of the parotid gland or skin.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

On the Veteran's substantive appeal, he checked boxes indicating he wanted a Board hearing, he did not want a Board hearing, and he wanted a Decision Review Officer hearing.  Given the inconsistency of the request, a letter was sent to the Veteran asking that he clarify his hearing request.  The Veteran returned the letter and indicated that he wanted a Board hearing in Washington, DC.  In a January 2011 informal hearing presentation, the Veteran's representative withdrew the hearing request on the Veteran's behalf. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he was exposed to herbicides while serving on Johnston Island and as a result developed cancer of the skin and parotid gland.  The Veteran also contends that he may have developed skin cancer as a result of in-service sun exposure.  He has also mentioned that rockets with nerve gas were stored on Johnston Island.  The Veteran originally noted that he had exposure to radiation during service.  However, in the January 2011 informal hearing presentation, his representative specifically noted that the Veteran does not at this time assert that he had in-service radiation exposure.

Service records show that the Veteran was a military policeman (MP) and that he served on Johnston Island from approximately December 1972 to December 1973.  The Veteran reports that he guarded barrels of herbicides while on Johnston Island.  He also notes that he used desalinated water.  The Veteran's description of events was submitted to VAVBAWAS/CO/211/AGENTORANGE as specified in the VA manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10.o.  In a June 2008 response, that group noted that there is no doubt that herbicides were stored on Johnston Island and that there was some leakage.  The storage was in a restricted area, but MPs generally do patrol restricted areas.  Also noted was that if the claimant was on Johnston Island as an MP that would be credible evidence to support the claim.  However, the Board notes that in the Fact Sheet: Storage of Agent Orange on Johnston Island, it was stated that the entire inventory was screened for leaks daily, and that leakage of the Agent Orange drums began in 1974.  It was also noted that between 1974 and 1977, the equivalent of the contents of 405 drums was leaked.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10.t.  Thus, the Fact sheet indicates that the drums did not begin to leak until after the Veteran's left Johnston Island.  Moreover, it was noted that soil samples in 1974 revealed that herbicide contamination was not detected outside of the storage yard except in close proximity to the redrumming operation.  

Currently, none of the claimed conditions, including skin cancer and parotid cancer, are recognized by VA as being the result of Agent Orange exposure pursuant to 38 C.F.R. § 3.309(e).   

In accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and skin cancers (melanoma, basal, and squamous cell), oral, nasal, and pharyngeal cancer.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, Update 2008, 75 Fed. Reg. 81332 (Dec. 27, 2010).  

In a September 2007 letter, Dr. Eisenberg noted that the Veteran had been under his dermatological care since 1989 and had had over 50 skin cancers.  Doctor Eisenberg also stated that "[g]iven the number of skin cancers, the lack of this problem in his twin, and his exposure to toxic agents during the war, I am concerned about the influence of these chemicals to induce the numerous skin cancers."  Diagnoses of current skin disabilities are not reflected in the record; however, such is suggested by the above letter.  

The Veteran has suggested that additional records are available from Dr. Eisenberg and Dr. Urken.  Indeed, the Board notes that the file contains only a few treatment records for his parotid gland cancer and merely a letter from the Veteran's dermatologist confirming prior treatment of skin cancer, with no treatment records confirming the diagnosis or location of such cancers.  The pathology report for the parotid gland cancer indicated the cancer was a squamous cell cancer that most likely represented metastasis.  On remand, the Veteran should be asked to provide sufficient authorization to obtain any relevant outstanding private treatment records.  Any identified records should be requested following usual procedures.    

In light of the above, the Veteran should be scheduled for a VA skin examination to determine the whether any skin cancer or residuals thereof are possibly related to service.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993) (holding that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

The Board also notes that while the Veteran's service treatment records have been obtained, his dental records are not of record nor is his separation physical examination report.  His report of medical history is of record.  On remand, these records should be requested.  

As a final matter, the Board also points out that the Veteran's representative asserted in the Informal Hearing Presentation that all of the claimed disabilities are secondary to the claimed cancer of the skin and parotid gland.  As such, the claims for service connection for the other disabilities are inextricably intertwined with the claim for service connection for skin cancer.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the claims for service connection, at this juncture, would be premature.  Hence, a remand of these matters is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service dental records and separation physical examination report.  If such records are not available the RO/AMC should make a finding as to whether further attempts to obtain such records would be futile and notify the Veteran that the records are unavailable. 

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records for his claimed conditions, to specifically include all treatment records from Dr. Eisenberg and Dr. Urken, and from the providers treating his parotid cancer.  After securing the necessary authorization, the RO/AMC should request these records.  If any records are not available, the Veteran should be notified of such.

3.  After the development requested above has been completed to the extent possible, schedule the Veteran for a VA skin examination to determine the nature of any current skin cancer or skin cancer residuals, and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide diagnoses for all current skin disabilities and offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any skin cancer is related to the Veteran's sun exposure during the Veteran's approximately 2 years of service, or his claimed exposure to herbicides while serving on Johnston Island from December 1972 to December 1973.  The examiner should be advised that Agent Orange drums were stored on Johnston Island where the Veteran was stationed, but according to VA Adjudication Manual M21-1 MR, did not begin leaking until shortly after the Veteran left Johnston Island.  A rationale for all opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary conducted, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


